DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 12/13/21, are acknowledged and accepted.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions I-VII, as set forth in the Office action mailed on 3/23/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Inventions I-VII is withdrawn.  Claims 2-23, directed to Inventions I-VI are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claims 2, 3, 5, 10-12, 16-19, 22-23, 27, 29-30 are objected to because of the following informalities:  The claims include formatting issues where two words are combined without proper spacing (see for example: “forengaging” (claim 1), “forengaging” (claim 3),  “atilt” (claim 5), etc.). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 32, the limitation “comprising at least one of: the rear view device according to claim 28; and a door for a vehicle, comprising: at least one wiring harness with a plug; and the rear view device, wherein a base frame of the rear view device is torque-proof fastened to the door, the at least one wiring harness extends through the body and the at least one plug of the at least one wiring harness is plugged into at least one plug socket of the actuator” is problematic.  If the claim is taken in the alternative, several limitations of the door for a vehicle lack proper antecedent basis including: “the rear view device” and “the body.”  Additionally, if the claim is written in the alternative, it is unclear if the claim is intended to be dependent on claim 1 or another independent claim.  For purposes of examination the limitation “comprising at least one of:” will be interpreted as “comprising”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses an actuator for a rear view device of a vehicle, the rear view device including a mirror head, the actuator comprising: a body defining a folding axis for the mirror head; a tilt axle fastened to the rear view device and defining a tilting axis for the mirror head; an actuator housing being rotatable borne by the body and being configured for rotatably bearing the tilt axle; and a drive assembly being arranged completely within the actuator housing and being configured for rotating the actuator housing about the folding axis relative to the body by a folding angle and for rotating the  the prior art fails to teach or reasonably suggest,  that a first gear of the fold drive train shares a common shaft with a second gear of the tilt drive train, the first and second gears configured to independently rotate on the common shaft, and wherein the actuator is operable to adjust the mirror head along the tilting axis and the folding axis, and wherein the tilting axis and the folding axis are substantially perpendicular, in combination with the other limitations of claim 1.
Claims 2-31 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872